Citation Nr: 1521987	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active service from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, wherein the RO granted service connection thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing and assigned a 20 percent disability rating, effective from November 25, 2009.  The Veteran disagreed with the assigned rating.

The Board notes that the instant matter was most recently before it in August 2014, at which time the Board denied an initial rating greater than 20 percent for the Veteran's service-connected thoracic/lumbar spine disability.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Veteran's then-representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of an of increased rating for the Veteran's service-connected thoracic/lumbar spine disability, which motion was granted by the Court the same month.  The basis for the Joint Motion included the Board's failure to provide an adequate statement of reasons or bases for concluding that the Veteran was not entitled to a rating in excess of 20 percent for his service-connected thoracic/lumbar spine disability on account of additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Specifically, the parties pointed out the report of a March 2010 VA examination relied upon by the Board records the Veteran's assertions that "during flare-ups he could not 'run or pick up heavy objects' and could not 'bend down easily.'"  The parties agreed that the Board erred in not addressing the Veteran's lay statement in this regard and directed that on remand, the Board should make a determination as to the competency and probative value of Veteran's lay statements regarding the additional functional losses he experiences during a flare-ups and should consider whether the March 2010 VA examination was adequate in light of the Court's holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which require the Board to consider additional functional loss a veteran may have sustained by virtue of such factors as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See DeLuca, supra.  Consideration must also be given to functional loss on use or due to flare-ups.  Id.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups, which determination are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  In Mitchell, the Court found an examination inadequate because the examiner failed to address, among other things, functional loss during flare-ups.  Mitchell, 25 Vet. App. at 44.  

Overall, the Board finds that compliance with terms of the parties' Joint Motion requires the Board to remand the issue of entitlement to a rating in excess of 20 percent for the Veteran's thoracic/lumbar spine disability for further development.  This is so because the March 2010 VA examination report does not contain findings adequate for the Board to determine whether consideration of the DeLuca factors warrants a higher rating in this case.  Notably, although the Veteran described the limitations he experiences during a flare-up, there is no discussion of the frequency or duration of the Veteran's flare-ups.  While the Veteran is competent to describe the nature of his flare-ups, the lack of additional detail prevents the Board from determining whether the Veteran's decreased functional abilities due to flare-ups warrant a rating in excess of 20 percent.  An examination is also necessary given that more than five years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994) (holding that "[w]here an increase in the disability rating is at issue, the present level of disability is of primary importance"). 

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to the Veteran's claim for a higher initial evaluation of his service-connected back disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

All relevant VA treatment records dated since August 2013 should also be associated with the Veteran's VBMS file.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected thoracic/lumbar spine disability.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also elicit information from the Veteran regarding the nature of symptoms and/or physical limitations experienced during a flare-up.  The Veteran should also be asked to comment on the frequency and duration of flare-ups.  The examiner should then, to the extent possible, opine as to whether the nature, duration, and frequency of the Veteran's flare-ups, to include functional losses sustained as a result thereof more nearly approximates a disability tantamount in severity to that of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or to ankylosis. 

The examiner should also comment on whether the Veteran has intervertebral disc syndrome and, if so, whether the Veteran has experienced any incapacitating episodes within the previous 12 months.

If the examiner determines that he/she cannot provide any requested opinion without resorting to speculation, the clinician should explain the inability to do so, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (If the clinician indicates that examination of the Veteran is necessary, the AOJ should schedule the Veteran for a VA examination so that definitive opinions can be obtained.)

3.  The AOJ should review the examiner report to ensure that it complies with the terms of this remand and the questions presented in the requests.  In particular, the AOJ must ensure that the examination report contains the information requested about regarding the nature and severity of the Veteran's flare-ups.  If the report is in any way inadequate, the AOJ should seek an addendum or further information from, or examination of, the Veteran, as necessary.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial evaluation in excess of 20 percent for thoracic/lumbar levoscoliosis with spondylosis and degenerative disc space narrowing.  In doing so, the AOJ should also consider the potential applicability of staged ratings.  The AOJ should also undertake to complete development and readjudication of the other claims remanded by the Board in August 2014.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


